 1

 2

 3                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 4                                  AT SEATTLE

 5
       HYDRO-BLOK USA LLC, et al.,
 6                          Plaintiffs,
              v.
 7
       WEDI CORP.,
 8                                                   C15-671 TSZ
                            Defendant,

 9            v.                                     MINUTE ORDER
       HYDROBLOK INTERNATIONAL
10     LTD.,
                            Counter-defendant.
11
       WEDI CORP.,
12
                            Plaintiff,
13            v.
14     BRIAN WRIGHT, et al.,
                            Defendants.
15
        The following Minute Order is made by direction of the Court, the Honorable
16 Thomas S. Zilly, United States District Judge:

17        (1)     wedi Corp.’s motion for summary judgment, docket no. 175, is DENIED.
   Genuine disputes of material fact preclude summary judgment concerning the claims of
18 tortious interference with prospective advantage and abuse of process asserted by Brian
   Wright, Sound Product Sales L.L.C. (“Sound Product”), and Hydro-Blok USA LLC
19 (“Hydro-Blok”).

20         (2)   wedi Corp.’s motion for reconsideration, docket no. 234, is GRANTED in
   part and DENIED in part as follows. In the depositions allowed by the Minute Order
21 entered January 7, 2019, docket no. 233, wedi Corp. may inquire about (i) whether the
   design, manufacturing process, and/or materials for the Hydroblok Products changed
22 after samples were sent to the International Association of Plumbing and Mechanical
   Officials (“IAPMO”) to obtain certification, (ii) if so, what changes were implemented,
23

     MINUTE ORDER - 1
 1 and (iii) whether such changes were of a quantum and/or nature that re-certification by
   the IAPMO was required. If the depositions permitted by the prior Minute Order have
 2 already occurred, wedi Corp. may reopen such depositions for thirty (30) minutes, to be
   conducted telephonically, at a mutually convenient time within fourteen (14) days of the
 3 date of this Minute Order. The motion for reconsideration is otherwise DENIED.

 4         (3)    The motion to strike, docket no. 204, brought by Brian Wright, Sound
   Product, Hydro-Blok, and Hydroblok International, Ltd. (“H-International”), which has
 5 already been stricken in part as moot, see Minute Order at ¶ 3 (docket no. 219), is further
   GRANTED in part and DENIED in part as follows. The motion to strike the declarations
 6 of Herbert Oxenrider, docket no. 188, Zachary Sampson, docket no. 189, Ian Guiberson,
   docket no. 190, Kevin Cease, docket no. 191, and Blake Adsero, docket no. 192, is
 7 GRANTED, and such declarations will not be considered by the Court. The motion to
   strike is otherwise DENIED.
 8
           (4)    The motion for summary judgment, docket no. 176, brought by Wright,
 9 Sound Product, Hydro-Blok, and H-International is RENOTED to March 22, 2019.
                   (a)    wedi Corp. may file a supplemental response, not to exceed ten (10)
10
            pages in length, on or before March 18, 2019. Such supplemental response shall
            address the following issues: (i) what damages, if any, does wedi Corp. allege
11
            were proximately caused by any tortious interference with contract and/or
            prospective advantage; (ii) what evidence, if any, does wedi Corp. have that the
12
            Hydroblok Products were changed in a manner that required re-certification by the
            IAPMO; (iii) what is the timeframe during which Wright, Hydro-Blok, and/or
13
            H-International are alleged to have engaged in false advertising concerning
            IAPMO certification; (iv) whether Wright, Hydro-Blok, and/or H-International
14
            currently make any representations to the public about IAPMO certification; and
            (v) whether wedi Corp. can prove IAPMO re-certification for the Hydroblok
15
            Products was needed in the absence of testimony by an expert in the field or an
            individual employed by or otherwise affiliated with the IAPMO.
16
                   (b)   Any supplemental reply, not to exceed eight (8) pages in length, may
17          be filed by March 22, 2019.
18          (5)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
19
            Dated this 6th day of February, 2019.
20
                                                     William M. McCool
21                                                   Clerk

22                                                   s/Karen Dews
                                                     Deputy Clerk
23

     MINUTE ORDER - 2
